Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



DETAILED ACTION

1. 	This office action is responsive to Original Application, filed 17 May 2021, Preliminary Amendment, filed 9 July 2021, IDS, filed 26 August 2021, and IDS, filed 2 September 2021.

2. 	Claims 2-21, renumbered as 1-20, respectively, are now allowed.



Information Disclosure Statement

3.	The information disclosure statements (IDS) submitted on 26 August 2021 and 2 September 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Drawings

4. 	The drawings were received on 17 May 2021.  These drawings are accepted by the Examiner.



Reasons for Allowance

5. 	Claims 2-21, renumbered as 1-20, respectively, are now allowed.

6. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 2 and 12, renumbered as 1 and 11, respectively.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 


… a background page including instructions for implementing logic of the hosted application to provide a user interface of the hosted application;
wherein the application platform application is further configured to render a user interface page integrated into the computing environment of the operating system of the computing device according to the instructions of the background page…

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.


7.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Armandpour (U.S. Patent 8,069,407 B1) discloses detecting changes in websites and reporting results to web developers for navigation template repair purposes.
	- Shen (U.S. Patent 7,207,000 B1) discloses providing dynamic web pages by separating scripts and HTML code.

	- Heller (U.S. Publication 2015/0161277 A1) discloses methods for one browser version to use a rendering engine of another browser version for displaying information.
	

8. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  

10. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/LAURIE A RIES/Primary Examiner, Art Unit 2176